DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (US 20090242977 A1; Kaw).
Regarding claim 1, Kaw discloses a semiconductor device, comprising: a semiconductor layer (Fig. 9, 12; ¶40) having a surface  (Fig. 9, top of 12; ¶40) and a rear surface  (Fig. 9, bottom of 12; ¶40); an insulating film  (Fig. 9, 20; ¶46) formed on the surface of the semiconductor layer; a first surface electrode layer  (Fig. 9, 21; ¶77) and a second surface electrode layer (Fig. 9, 29; ¶77) formed on the insulating film and arranged at an interval from each other; a rear electrode layer (Fig. 9, 22; ¶49) formed on the rear surface of the semiconductor layer; an active region  (Fig. 9, AMosfet) set in a region of the surface of the semiconductor layer covered with the first surface electrode layer; a capacitor region set (Fig. 9, ACapacitor) in a region of the surface of the semiconductor layer covered with the second surface electrode layer; at least one first trench  (Fig. 9, 16; ¶43) formed in the active region; a first insulating film (Fig. 9, 17; 
Regarding claim 7, Kaw discloses the device of Claim 1, wherein the semiconductor layer (Fig. 9, 12; ¶40) includes a source region (Fig. 9, 14; ¶41) of a first conductivity type (n), a channel region (Fig. 9, 13; ¶41) of a second conductivity type (p), and a drift region (Fig. 9, 12 below 13; ¶40) of the first conductivity type (n)  sequentially formed along the at least one first trench in a direction from the surface to the rear surface of the semiconductor layer, wherein the first embedded electrode includes a gate electrode (Fig. 9, 18; ¶43), wherein the first surface electrode layer includes a source electrode  (Fig. 9, 21; ¶77) electrically connected to the source region and the channel region via the insulating film  (Fig. 9, 20; ¶46), wherein the second surface electrode layer includes a gate pad (Fig. 8, P.subs.G; ¶39) electrically connected to the gate electrode, and wherein the rear electrode layer includes a drain electrode (Fig. 9, 22; ¶49) electrically connected to the drift region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20090242977 A1; Kaw) in view of Tsai et al. (US 10546917 B1; Tsai).
Regarding claim 2, Kaw discloses the device of Claim 1, wherein the at least one first trench (Fig. 9, 16; ¶43) includes a plurality of first trenches, and the at least one second trench (Fig. 9, 26; ¶44) includes a plurality of second trenches, wherein the plurality of first trenches are arranged in a stripe shape at intervals from each other (¶41-42), and wherein the plurality of second trenches are arranged in a stripe shape (¶48) but is silent on extending in a direction intersecting a stripe direction of the first trenches at intervals from each other.
Kaw discloses that first and second trenches are positioned to extend in a trench direction. 
Tsai discloses forming trench capacitors (Fig. 1A-1C; column 3 lines 40-43) to extend in different directions.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the orientation of first or second trench to achieve a desired capacitor density and as an obvious matter of design choice. (MPEP 2144.04)
Regarding claim 3, Kaw discloses the device of Claim 2, but is silent on wherein the stripe direction of the first trenches and a stripe direction of the second trenches are orthogonal to each other.
Kaw discloses that first and second trenches are positioned to extend in a trench direction. 
Tsai discloses forming trench capacitors (Fig. 1A-1C; column 3 lines 40-43) to extend in different directions (orthogonal).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the orientation of first or second trench to achieve a desired capacitor density and as an obvious matter of design choice. (MPEP 2144.04)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20090242977 A1; Kaw) in view of Liu et al. (US 20180366537 A1; Liu ¶14).
Regarding claim 4, Kaw discloses the device of Claim 2, but is silent on wherein each of the first trenches has a width larger than a width of each of the second trenches.
However Liu (¶14) discloses in the art of trench capacitors varying the width produces the expected results of tuning the capacitance. A smaller width reduces the capacitance while a larger width increases the capacitance. Producing a plurality of smaller trench capacitors allows for a higher density configuration.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to reduce the width of the second trenches for achieving a .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20090242977 A1; Kaw) in view of Nakamura (US 20160240640  A1; Nak).
Regarding claim 5, Kaw discloses the device of Claim 2, but is silent on wherein a pitch Pi of the plurality of first trenches is larger than a pitch P2 of the plurality of second trenches.
However, Nak (Fig. 9, ¶23) it is known in the art that adjusting the pitch of trench gate will result in a change in on resistance. Accordingly, increasing the pitch of Kaw's first transistors would increase the device on resistance. Narrowing the pitch would decrease the on resistance. 
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the first trench pitch wider for increasing the device On resistance as well as reducing the chance for short channel effects.
Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20090242977 A1; Kaw) in view of Lutzen (US 200200363110 A1; Lutzen).
Regarding claim 6, Kaw discloses the device of Claim 1, wherein the second insulating film (Fig. 19, 162; ¶139) includes a first portion formed on a side portion of the at least one second trench and a second portion formed on a bottom portion of the at least one second trench, but is silent on and wherein the second portion of the second 
 Lutzen discloses a second portion (Fig. 2, 104; ¶59) of the second insulating film has a thickness smaller than a thickness of the first portion (Fig. 2, 105; ¶59) of the second insulating film
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a second portion of the second insulating film has a thickness smaller than a thickness of the first portion of the second insulating film for preventing leakage current between adjacent capacitors.
Regarding claim 9, Kaw discloses the device of Claim 7, but is silent on further comprising a first conductivity type region formed on a bottom portion of the at least one second trench and having an impurity concentration higher than an impurity concentration of the drift region.
Lutzen discloses a trench capacitor having a first conductivity type region (Fig. 3H, S8 n+; ¶67) formed on a bottom portion of the at least one second trench that would have an impurity concentration higher than an impurity concentration of the drift region.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add the first conductivity type region of Lutzen for making a bottom plate on the trench capacitor.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20090242977 A1; Kaw) in view of Nakamura (US 20160260703 A1; Nak).
Regarding claim 8, Kaw discloses the device of Claim 1, wherein the semiconductor layer includes an emitter region of a first conductive type, a base region of a second conductive type, a drift region (Fig. 9, 12 below 13; ¶40) of the first conductivity type sequentially formed along the at least one first trench (Fig. 9, 16; ¶43) in a direction from the surface to the rear surface of the semiconductor layer (Fig. 9, 12; ¶40) and…wherein the first embedded electrode includes a gate electrode (Fig. 9, 18; ¶43),… wherein the second surface electrode layer includes a gate pad (Fig. 8, P.subs.G; ¶39) electrically connected to the gate electrode…
 Kaw is silent on a collector region of a second conductivity type arranged on the rear surface side of the semiconductor layer with respect to the drift region, wherein the first surface electrode layer includes an emitter electrode electrically connected to the emitter region and the base region via the insulating film,…, and wherein the rear electrode layer includes a collector electrode electrically connected to the collector region.
Nak discloses a semiconductor device having a collector region (Fig. 26, 3; ¶108) of a second conductivity type arranged on the rear surface side of a semiconductor layer (Fig. 26, 1; ¶108) with respect to the drift region, wherein the first surface electrode layer includes an emitter electrode (Fig. 26, 13a; ¶108) electrically connected to the emitter region (Fig. 26, 5; ¶108) and the base region via the insulating film  (Fig. 26, 12a; ¶108) ,…, and wherein the rear electrode layer includes a collector electrode  (Fig. 26, 4; ¶108) electrically connected to the collector region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816